UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                                 No. 97-10271
                               Summary Calendar



UNITED STATES OF AMERICA,
                                                              Plaintiff-Appellee,

                                     versus

PATRICK ERWIN GARNER,
                                                           Defendant-Appellant.



                  Appeal from the United States District Court
                      for the Northern District of Texas
                                (7:95-CR-4-1-X)

                                January 15, 1998


Before POLITZ, Chief Judge, DAVIS and BENAVIDES, Circuit Judges.

PER CURIAM:*

      Patrick Erwin Garner entered a conditional guilty plea1 preserving an appeal

  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
  1
   Fed. R. Crim. P. 11(a)(2); United States v. Bell, 966 F.2d 914
(5th Cir. 1992).
of the denial of his motion to suppress evidence seized by state officers during an

inventory search of his vehicle. Although not decided below, Garner contends that

the search was unconstitutional under Texas law; he does not contend that the

search was unconstitutional under federal constitutional standards, candidly

recognizing that controlling federal authority is to the contrary.

       Garner urges us to adopt a rule that a federal conviction cannot rest on

evidence seized during a search conducted by state officers which is found to be

unconstitutional under state law. We decline to do so. In determining the

admissibility of evidence in a federal court, that state law may have been violated

in the obtaining of the evidence is not dispositive.2 The constitutional validity of

the search must be resolved by application of controlling federal standards.

       The ruling of the district court in denying the motion to suppress and its

acceptance of the guilty plea and sentence are AFFIRMED.




   2
    United States v. Walker, 960 F.2d 409 (5th Cir. 1992).

                                         2